IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48440

STATE OF IDAHO,                                )
                                               )    Filed: September 8, 2021
       Plaintiff-Respondent,                   )
                                               )    Melanie Gagnepain, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
APRIL DAWN RAMOS,                              )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson; Hon. Alan C. Stephens, District
       Judges.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       April Dawn Ramos appeals from her judgment of conviction for possession of a
controlled substance in violation of Idaho Code § 37-2732(c). Ramos argues the district court
erred in denying her motion to suppress evidence obtained following an investigatory detention.
We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       While patrolling in Blackfoot in September 2019, Officer Henrie observed a vehicle
traveling 37 mph in a 30-mph zone and initiated a traffic stop. The driver of the vehicle, Ramos,
signaled with her blinker and began to pull to the side of the roadway. Officer Henrie observed
Ramos drive the vehicle onto and off of the sidewalk curb along the roadway one time before


                                               1
bringing it to a complete stop. As Officer Henrie approached the vehicle, he noticed that Ramos’
upper body was leaning toward the open driver’s window; both of her hands were outside the
window; and one of her hands was shaking. 1 Finding this behavior unusual, Officer Henrie, a
trained Drug Recognition Expert (DRE), radioed for backup.
       As Officer Henrie neared the vehicle, he heard Ramos “uttering about why she ran into
the curb.” Once Officer Henrie reached the vehicle’s window, he shined his flashlight into
Ramos’ eyes, and her pupils reacted slowly to the light. Based on Officer Henrie’s experience
and training, this slow reaction indicated the possible use of stimulants. Officer Henrie asked
Ramos to provide her license, registration, and proof of insurance. While Ramos looked for her
information, Officer Henrie asked Ramos a few questions, and he noticed she stopped looking
for her information to answer his questions, suggesting an inability to multitask. Also, before
this traffic stop, Officer Henrie had previously interacted with Ramos “a handful of times” while
she was “both sober and impaired.” During the traffic stop, he observed Ramos speaking faster,
and generally being more talkative than when sober. Although Ramos provided her license, she
was unable to provide registration and admitted she was trying to get her insurance reinstated.
       Based on his observations up to this point, Officer Henrie asked Ramos to step out of the
vehicle, and he proceeded to conduct field sobriety tests. During the field sobriety tests, another
officer arrived with a drug-sniffing dog, deployed the dog on the vehicle, and the dog alerted.
Simultaneously, Officer Henrie was finishing the field sobriety tests with Ramos and informing
her that he would review her driving record to determine what citation he might issue. Based on
the dog’s alert, a subsequent search of the vehicle revealed methamphetamine and drug
paraphernalia.
       As a result of this encounter, the State charged Ramos with felony possession of a
controlled substance, I.C. § 37-2732(c)(1), and misdemeanor unlawful possession of drug
paraphernalia, I.C. § 37-2734A(1). Ramos filed a motion to suppress the evidence obtained
during and after the field sobriety tests and from the search of the vehicle, arguing Officer Henrie
lacked reasonable suspicion to conduct field sobriety tests and impermissibly prolonged the stop
by conducting those tests. At the evidentiary hearing on the suppression motion, Officer Henrie
testified and the videos from his body and dash cameras were admitted in evidence. In addition


1
       Based on a review of the video from Officer Henrie’s body camera, the district court
found Ramos was rapidly and repeatedly flicking a cigarette butt.
                                                 2
to the facts set forth above, Officer Henrie testified that Ramos drove onto the curb a second time
but that he only noticed the second time when watching the video during the hearing. Officer
Henrie also testified that Ramos’ pupils never fully constricted during the field sobriety tests.
       The district court denied Ramos’ suppression motion, concluding Officer Henrie had
reasonable suspicion to conduct field sobriety tests and did not illegally prolong the stop. In its
written findings of fact, the court included two facts not known to Officer Henrie at the time he
decided to conduct the field sobriety tests: (1) Ramos drove the vehicle onto and off of the curb
a second time before coming to a complete stop, and (2) Ramos’ pupils never fully constricted
during the field sobriety tests. Ramos subsequently pled guilty conditionally to possession of a
controlled substance and reserved her right to appeal the denial of her suppression motion.
Ramos timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999). The trial court’s determination of reasonable suspicion, however, is
reviewed de novo. State v. Bonner, 167 Idaho 88, 93, 467 P.3d 452, 457 (2020).
                                                III.
                                            ANALYSIS
       On appeal, Ramos argues the district court erred in denying her suppression motion
because it considered facts not known to Officer Henrie at the time he decided to conduct field
sobriety tests to conclude he had reasonable suspicion to perform those tests. Specifically,
Ramos argues the court erred by considering that Ramos struck the curb a second time and that
her pupils did not fully constrict during the field sobriety tests. Ramos, however, does not
challenge any of the remaining facts or circumstances known to Officer Henrie at the time he



                                                  3
decided to conduct the field sobriety tests. The State argues Officer Henrie had reasonable
suspicion under the totality of the circumstances, even if the challenged facts are excluded.
          A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,
953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon
the totality of the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483,
988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion standard requires less than
probable cause but more than mere speculation or instinct on the part of the officer. Id. An
officer may draw reasonable inferences from the facts in his or her possession, and those
inferences may be drawn from the officer’s experience and law enforcement training. State v.
Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988). In the context of traffic
stops, authority for the seizure ends when the tasks related to the infraction are, or reasonably
should have been, completed. Rodriguez v. United States, 575 U.S. 348, 354 (2015); State v.
Linze, 161 Idaho 605, 609, 389 P.3d 150, 154 (2016).
          During the course of a traffic stop, however, an officer may develop reasonable suspicion
of other criminal activity, and based on this new reasonable suspicion, the officer may lawfully
investigate that activity. Linze, 161 Idaho at 609, 389 P.3d at 154; State v. Renteria, 163 Idaho
545, 550, 415 P.3d 954, 959 (Ct. App. 2018). For example, an officer may conduct field sobriety
tests during a lawful traffic stop if the officer has reasonable suspicion that a person is driving
while under the influence. Ferreira, 133 Idaho at 479-81, 988 P.2d at 705-07; State v. Buell, 145
Idaho 54, 56, 175 P.3d 216, 218 (Ct. App. 2008). Whether an officer possessed reasonable
suspicion is evaluated based on the totality of the circumstances known to the officer at or before
the time of the field sobriety tests. State v. Bishop, 146 Idaho 804, 811, 203 P.3d 1203, 1210
(2009).
          Ramos does not dispute Officer Henrie had reasonable suspicion to stop her for a traffic
violation because she was exceeding the speed limit. Rather, she only disputes Officer Henrie
had reasonable suspicion sufficient to conduct field sobriety tests. Based on the totality of

                                                   4
circumstances known to Officer Henrie at the time he decided to conduct field sobriety tests, we
hold he had reasonable suspicion that Ramos was driving while under the influence.
       Officer Henrie testified to specific and articulable facts that, when taken together with
reasonable inferences, raise reasonable suspicion that Ramos was driving under the influence.
These facts include that Ramos was speeding; she drove onto the curb when pulling over; she
was leaning out her window and talking as Officer Henrie approached the vehicle; she continued
to talk rapidly; her pupils were dilated and slow to react to the light; and she was unable to
multitask. Additionally, Officer Henrie was familiar with Ramos’ demeanor while sober but
observed her demeanor during the traffic stop was “completely different from when she’s sober.”
Based on his training and experience as a DRE, Officer Henrie found Ramos’ behavior
indicative of stimulant use and decided to conduct field sobriety tests. Under the totality of these
facts, the district court did not err by concluding that Officer Henrie had reasonable suspicion to
conduct field sobriety tests on Ramos.
                                                IV.
                                         CONCLUSION
        The district court did not err by denying Ramos’ suppression motion. Accordingly, we
affirm Ramos’ judgment of conviction.
       Chief Judge HUSKEY and Judge GRATTON CONCUR.




                                                 5